DETAILED ACTION
Amended claims filed 10 May 2021 have been entered. Claims 1-16, 18-21 remain pending. The amendments have overcome the claim, specification, and part of the drawing objections and 112(b) rejections of the previous office action.
Drawings
The Drawing objection of the 8 January 2021 office action is partially maintained. The objection to “signal generating device” is withdrawn. The objection to “detection function” amended to “detection unit” has been maintained. As indicated earlier, the examiner recommends the addition of flow charts depicts the steps of operation or lines of communication of the detection unit.
	
Claim Objections
Claims 19 and 20 are objected to because of the following informalities: 
Claims 10 and 20 are missing the word “to.” Both claims should end “is connected to another one of the branches.”  Appropriate correction is required.

Claim Interpretation
The 112(f) interpretation of the 8 January 2021 office action is maintained; except that “detection function” has been amended in the claims to “detection unit.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-16 and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Acosta (US 2015/0286196).
garding claim 1, Acosta discloses a circulation pump assembly (fig 1, circulation pump 102a, par 0032) comprising: an electrical drive motor (motors, para 0046); and an electronic control device (control device 108a, par 0032 and controller 116 par 0036) for the control of the drive motor, wherein the electronic control device is configured to regulate a speed of the drive motor (control device 108 changes pump speed, par 0037) according to a control schema (control schemes discussed par 0062-0085) and the –electronic-- control device comprises a detection unit (software 512a is programmed on the electronic control device 108a in order to communicate with second control device 108b or external controllers 116 to coordinate the controlled aggregate output properties 114; input subsystems 522a, output subsystems 520a, communication subsystems 516a par 0056) configured to detect a condition variable representing an operating condition (input subsystems 522a receive properties such as power and speed, head and flow, par 0058, to control aggregate output properties 114 of both pumps, par 0056), from a parallel flow path (fig 1, pumps 102a and 102b in parallel) with a second circulation pump assembly (circulation pump 102b, par 0032), and the electronic control device is configured to change the control schema on the basis of the condition variable detected by the detection unit (par 0056) such that a differential pressure (differential pressure of each respective load 110a-d is maintained at a setpoint, par 0033) across a hydraulic resistance (load 110a-d, id.) in an individual hydraulic branch (the individual loads in each branch are managed via valve adjustment and pump speed adjustment, par 0033) connected to an outlet side of the circulation pump assembly (load 110a-d is on outlet of pumps) is retained on a predefined value (pressure setpoint is achieved or maintained, id.).
Regarding claim 2, dependent on 1, Acosta discloses wherein the detection unit is configured to detect, as the condition variable a signal (the coordinating data exchanged by control devices 108a and 108b, par 0062) which represents the switching-on and/or switching-off or a speed change (speed change detected, par 0058) at least of a second circulation pump assembly (data is exchanged between control devices 108a,b and external controllers 116, par 0056), and the electronic control device is 
Regarding claim 3, dependent on 2, Acosta discloses wherein the detection unit is configured to recognize a signal (a signal to coordinate desired head, par 0058) in a form of at least one predefined pattern of a hydraulic load acting upon the circulation pump assembly (setpoint for head is measured and mapped to the control curve 208, par 0058, “head” is known in the art as a measure of hydraulic load).
Regarding claim 4, dependent on 1, Acosta discloses wherein the electronic control device comprises a communication interface (input subsystems 522a and output subsystems 520a connect to the electronic control device 108a,b controllers 116, par 0056, or coordinating modules 515a, b, par 0081-0085, or communications subsystem 516a, LAN, WIFI, par 0056) connected to the detection unit such that the detection unit receives a signal via the communication interface (signal is received by the input subsystem 522a, par 0058).
Regarding claim 5, dependent on 1, Acosta discloses wherein the electronic control device comprises a signal generating device (software 512a, par 0056, is programmed with coordinating modules 515a, b, par 0081-0085) configured to produce a signal which represents the switching-in and/or switching-off or a speed change of the drive motor (control device 108a may send detection data to the controller 116 or control device 108b, para 0064, detection data includes speed, power, head, flow, etc., par 0058, and switching on or off the control pumps, par 0069, 0081).
Regarding claim 6, dependent on 5, Acosta discloses wherein the signal generating device is configured to produce a hydraulic signal (the pumps can regulate load by reference to total flow rate, thereby when one pump decreases flow, the other would detect the decrease in overall flow and thereby increase its flow, par 0075, 0079, 0081).

Regarding claim 8, dependent on 7, Acosta discloses wherein the signal generating device is configured to output a delivery rate value (flow measured, par 0082) representing the current delivery rate of the circulation pump assembly, via the communication interface (flow rate is transmitted and received and used for coordination via 515a, par 0081-0085).
Regarding claim 9, dependent on 8, Acosta discloses wherein the communication interface is configured for the communication connection with a communication interface (coordinating module 515b, par 0081-0085) of at least a second circulation pump assembly of the same type (circulation pump 102b, par 0032), the electronic control device is configured such that, via the communication interface and the detection unit the electronic control device receives the condition variable from at least a second circulation pump assembly of the same type via the communication interface of this second circulation pump assembly and that the electronic control device controls the drive motor whilst taking into account the condition variable received from the communication interface (coordination modules 515a and 515b pass data to coordinate output, par 0081-0085).
Regarding claim 10, dependent on 1, Acosta discloses wherein the electronic control device is configured5 such that the control schema, according to which the drive motor is regulated, comprises a pump characteristic curve which is changed and shifted (characteristic curve, 0084, 0087), in dependence on a signal which is –recognized-- or received by the detection unit (coordinating signals 
Regarding claim 11, dependent on 10, Acosta discloses wherein the electronic control device is configured such that the pump characteristic curve is shifted by a correction value (pumps are self adjusted along the control curve, par 0046-0048; the adjustment is broadly interpreted as a correction value) which represents a function of a received or detected condition variable (correction curve can be based on a higher or lower desired flow point etc., par 0047).
Regarding claim 12, dependent on 1, Acosta discloses wherein the electronic control device is configured such that after receiving a signal from the detection unit (dependent on changes in detected parameters control is adjusted, par 0047), the electronic control device automatically changes the control schema in dependence on the change of the hydraulic load and shifts a pump characteristic curve which forms the control schema (pumps adjust along the control curve 208 dependent on the particular required or detected load, par 0047).
Regarding claim 13, dependent on 8, Acosta discloses wherein the communication interface is designed for communication with several second circulation pump assemblies of the same type, and the electronic control device controls the drive motor whilst taking into account all condition 6variables received from the communication interface (the electronic control device 108a may communicate with other control devices, than the single second control device 108b, par 0056).
Regarding claim 14, dependent on 1, Acosta discloses wherein the electronic control device is configured such that the electronic control device changes the control schema given a predefined condition variable which is detected by the detection unit, such that the drive motor is switched off (method 800 may turn off one or more control pumps 102 based on a predetermined criteria, par 0069).
Regarding claim 15, Acosta discloses an arrangement of at least two circulation pump assemblies one of the preceding claims, each of the circulation pump assemblies comprising: an 
Regarding claim 16, Acosta discloses a method for the control of at least two circulation pump assemblies (circulation pump 102a, 102b, par 0032) which are arranged in a hydraulic circulation system in branches which are parallel to one another (fig 1 depicts in parallel, par 0086), wherein on starting operation of a second circulation pump assembly of the at least two pump assemblies (either circulation pump 102a, 102b, par 0032), a control schema (control schemes discussed par 0062-0085), according to which a first circulation pump assembly of the at least two pump assemblies (the other circulation pump 102a, 102b, par 0032) is controlled, is changed whilst taking into account the hydraulic power provided by the second circulation pump assembly (first and second control devices 108a and 108b may take into account the measured values from one or both input subsystems 522a 522b, par 0081), such that a differential pressure (par 0033) across a hydraulic resistance (load 110a-d, id.) situated in an individual one of the branches (the individual loads in each branch are managed via valve adjustment and pump speed adjustment, par 0033) is retained on a predefined value (pressure setpoint is achieved or maintained, id.) if a hydraulic loss in the common flow path changes (since a setpoint is maintained it will adjust to a hydraulic loss in the common flow path, id.).
Regarding claim 18, dependent on 16, Acosta discloses wherein a value of the hydraulic power which is provided by the second circulation pump assembly is transferred from the second circulation pump assembly to the first circulation pump assembly or automatically from the first circulation pump 
Regarding claim 19 dependent on 16, Acosta discloses wherein an outlet side of the first circulation pump is connected to one of the branches and an outlet side of the second circulation pump is connected –to—another one of the branches (fig 1, pumps 106a and b are connected to loads 110a-d via a common outlet; applicant has not claimed sufficient structure to distinguish over this interpretation).
Regarding claim 20 dependent on 15, Acosta discloses wherein an outlet side of the first circulation pump is connected to one of the branches and an outlet side of the second circulation pump is connected –to—another one of the branches (fig 1, pumps 106a and b are connected to loads 110a-d via a common outlet; applicant has not claimed sufficient structure to distinguish over this interpretation).
Regarding claim 21 dependent on 15, Acosta discloses wherein a value of the hydraulic power which is provided by the second circulation pump assembly is transferred from the second circulation pump assembly to the first circulation pump assembly (first control device 108a receives input from second control device 108b, par 0065) or automatically from the first circulation pump assembly by way of a load change occurring in the first circulation pump assembly (load change in one pump will cause the other pumps to adjust load because the pumps are controlled for aggregate output, par 0036, 0056).
Response to Arguments
Applicant's arguments filed 10 May 2021 have been fully considered but they are not persuasive.
Applicant argues that Acosta fails to teach a control schema based upon a differential pressure in an individual hydraulic branch because Acosta discloses pumps that feed into a common outlet such 
Applicant further argues the problem associated with a common inlet and outlet to the parallel loads. However, neither structural limitations or functional limitations associated with that issue have been claimed. In order to be limiting that material must be claimed.
Applicant further argues that Acosta does not disclose a control device that is configured to control based upon a differential pressure across a hydraulic resistance in an individual hydraulic branch. This is incorrect, the Acosta controller 114 controls load distribution and differential pressure across loads 110a-d (par 0033).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354.  The examiner can normally be reached on Mon-Fri 0900-1800.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY S LEE/Examiner, Art Unit 3746                                                                                                                                                                                                        
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746